In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-14-00283-CV

JERRY V. DURANT; JERRY DURANT,            §    On Appeal from the 153rd District Court
INC. D/B/A DURANT TOYOTA AND
D/B/A JERRY DURANT TOYOTA; JERRY
DURANT HYUNDAI, LLC; DOYLE                §    of Tarrant County (153-257626-12)
MAYNARD; ROBERT G. COTE SR.;
GARY MICHAEL DEERE; JERRY RASH;
AND ELLIOT “SCOOTER” MICHELSON,           §    March 19, 2020
Appellants

V.                                        §

ANDREW ANDERSON, Appellee                 §    Opinion by Justice Gabriel

                          JUDGMENT ON REMAND

      This appeal is on remand from the Texas Supreme Court.

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s defamation judgment. We reverse that portion of

the trial court’s judgment finding and apportioning defamation liability against

appellant Doyle Maynard and render a take-nothing judgment in his favor. We affirm

the remainder of the defamation liability judgment. We affirm the awarded and
remanded defamation damages conditioned on our suggestion of a $584,999

remittitur, which includes the settlement credit. If appellee Andrew Anderson timely

files the suggested remittitur with the trial court clerk no later than fifteen days after

this judgment, we will modify the amount of defamation damages and affirm those

damages as modified.       Otherwise, we will reverse the trial court’s defamation

judgment for a new trial on appellee Andrew Anderson’s defamation claim against

appellants Jerry V. Durant, Robert G. Cote Sr., Gary Michael Deere, Jerry Rash, and

Elliot “Scooter” Michelson and on those awarded defamation damages that were

supported by legally sufficient evidence.

       But after considering the record on appeal regarding appellant Andrew

Anderson’s fraudulent-inducement claim, we find no error in the trial court’s

judgment. Accordingly, we affirm the trial court’s fraudulent-inducement judgment.

       The costs in this court are taxed against the party that incurred the cost.

       It is further ordered that to the extent the supersedeas bond (which was filed

by appellants Jerry V. Durant; Jerry Durant, Inc. d/b/a Durant Toyota and d/b/a

Jerry Durant Toyota; and Jerry Durant Hyundai, LLC) was effective to supersede the

trial court’s judgment, appellee Andrew Anderson shall have and recover of and from

those specified appellants and their surety, Jerry’s GM, LLC, from their supersedeas

bond, the amounts awarded against those appellants and affirmed by this court. We

additionally render judgment against Jerry’s GM, LLC for the costs taxed against

those three appellants in this court.
SECOND DISTRICT COURT OF APPEALS



By /s/ Lee Gabriel
   Justice Lee Gabriel